EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Peoples Neighborhood Bank, incorporated under the laws of the Commonwealth of Pennsylvania, as a state-chartered commercial banking institution. Peoples Financial Capital Corporation, incorporated under the laws of the State of Delaware. Peoples Advisors, LLC, incorporated under the laws of the Commonwealth of Pennsylvania.A subsidiary of Peoples Neighborhood Bank. Peoples Financial Leasing, LLC, incorporated under the laws of the Commonwealth of Pennsylvania.A subsidiary of Peoples Neighborhood Bank. Peoples Investment Holdings, LLC, incorporated under the laws of the State of Delaware.A subsidiary of Peoples Neighborhood Bank.
